Title: Why is it that USA churches, which are exempt from paying federal taxes as they are considered charities, are allowed to apply for for federal aid/money which? Doesn't that money ultimately come from taxpayers?
Question:
Answer #1: You don't have to pay taxes in order to receive government benefits, and in these cases, it's the same value either way: charities are exempt from tax in order to support their work, and they get aid to support their work.Answer #2: Your conclusion doesn't follow from your premise.

Premise:
  Churches do not pay federal taxes 
Conclusion:
  Churches are not eligible for federal aid/money.

There is no legal principle that suggests this implication. The government has broad discretion to tax how it sees fit and distribute federal aid how it sees fit.Answer #3: The church is exempt from federal income tax like any other charity. If the church has employees, they pay employer side taxes like other employers. If the church provides a service like daycare, they pay taxes on that income. 

If the church has employees, they can be eligible for these PPP loans